143 F.3d 1049
UNITED STATES of America, Plaintiff-Appellee,v.Derek Duane PAGE, Defendant-Appellant.
No. 96-4083.
United States Court of Appeals,Sixth Circuit
May 21, 1998.

Before MARTIN, Chief Judge:  MERRITT, KENNEDY, NELSON, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, BATCHELDER, DAUGHTREY, MOORE, COLE, CLAY, and GILMAN, Circuit Judges.


1
Prior report: 136 F.3d 481.

ORDER

2
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:


3
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.


4
Accordingly, it is ORDERED, that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


5
It is further ORDERED that the appellant file a supplemental brief not later than Monday, June 22, 1998, and the appellee file a supplemental brief not later than Wednesday, July 22, 1998.  The Clerk will direct the parties to file supplemental briefs and will schedule this case for oral argument as soon as possible.